Citation Nr: 1330638	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  05-24 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and major depressive disorder. 

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

A hearing was held in August 2006, by means of video conferencing equipment with the appellant in St. Louis, Missouri, before the undersigned Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  At the hearing, the veteran and his representative withdrew claims of entitlement to service connection for impaired breathing with nasal problems, numbness and fatigue/impaired sleep from appellate consideration. 

This case was previously before the Board in July 2007, at which time it was determined that new and material had been presented to reopen a claim of entitlement to service connection for PTSD and that claim was denied on the merits, as was a service-connection claim for diabetes mellitus, Type II. 

The Veteran appealed the Board's July 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in September 2007, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Partial Remand.  In a May 2008 Order, the Court granted the motion, vacating the portion of the Board's July 2007 decision denying service connection for PTSD.  The Joint Motion for Partial Remand indicated that the Veteran was not pursuing an appeal as to the portion of the Board's decision denying entitlement to service connection for diabetes. 

The Board subsequently remanded the case for further development in July 2008.  That development was completed, and the case was returned to the Board for appellate review.

During the pendency of this appeal, the Court addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.

In light of the Court's decision in Clemons and the varying diagnoses of PTSD, anxiety disorder, and major depressive disorder, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and major depressive disorder.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


REMAND

Reasons for Remand:  To obtain updated VA treatment records as well as afford an adequate VA examination and to issue a Statement of the Case (SOC).

As an initial matter, the Veteran has asserted that his claimed acquired psychiatric disorder is casually related to stressful events experienced during active service. 

A review of the record showed that the Veteran's service treatment records were negative for any diagnosis of or treatment for an acquired psychiatric disorder.  The separation examination revealed that clinical evaluation of all systems was normal, to include a psychiatric evaluation.  Service personnel records showed that the Veteran's military occupation specialties were FA (Field Artillery) Operations and Intelligence Assistant, FA Unit Commander, and Recon&Surv Officer.  He served on active duty from June 1967 to July 1970, including service in Korea from October 27, 1967, to January 14, 1968, and service in Alaska from October 1968 to June 1970.

Post-service VA treatment notes showed that the Veteran was hospitalized at a VA facility at the end of February 2002 and beginning of March 2002, following an episode of uncontrolled behavior and a run in with police.  It was noted that he had no history of mental illness.  Discharge diagnoses consisted of psychotic disorder, not otherwise specified (NOS), impulse control disorder, and anxiety disorder.  The Veteran's stressors were identified as the terminal disease of the Veteran's father, financial difficulties, marital difficulties, and homelessness. 

Additional VA psychiatry notes show that the Veteran was seen in March 2002 at which time his complaints included drowsiness and headaches.  A neurological consult was recommended for headaches.  A March 2002 problem list included conditions identified as PTSD, psychosis, anxiety state, and a personality disorder.  Headaches and pains in the eye were diagnosed in April 2002, and at that time, the Veteran gave a history of some stressors which occurred during service, which included a report that he was imprisoned by the North Vietnamese.  A May 2002 treatment record revealed an impression of psychosis NOS, anxiety state NOS, PTSD, and personality disorder.

In May 2002, an original claim for a psychiatric disorder, to include PTSD, was received.  Service connection for a mental disorder to include PTSD was denied in an April 2003 rating decision.  The Veteran was advised of that determination in April 2003 and did not appeal it.  The Veteran filed to reopen a service connection claim for PTSD in September 2003 and included his description of stressors which occurred in service.  He provided a three page report explaining his military duties, locations, and stressors.

VA psychiatry records dated in 2003 and 2004 failed to include a diagnosis of PTSD.  A November 2003 treatment record showed an impression of "appears to have ptsd issues".

The Veteran presented testimony at a hearing held in August 2006.  The Veteran provided testimony to the effect that he served twice in Korea, was briefly on duty in Vietnam and Laos, and was a prisoner of war (POW) during active service.  He maintained that he had been diagnosed with PTSD. 

As noted above, the Board reopened then denied the Veteran's claim of entitlement to service connection for PTSD in July 2007.  The Veteran then appealed the Board's decision to the Court, and in a May 2008 Order, the Court partially vacated the July 2007 Board decision and remanded the matter on appeal to the Board for development consistent with the parties' Joint Motion for Partial Remand.  The Board was instructed to provide the Veteran with a VA examination, as it was determined in the Joint Motion for Partial Remand that the evidentiary record contained evidence that he might suffer from PTSD.  

The Veteran has reported multiple stressors from service, to include being captured by North Vietnamese and held/tortured as a POW for over 10 days, observing another soldier commit suicide during boot camp, being under fire and calling in artillery strikes that resulted in civilian deaths while part of a scout unit in Korea, and witnessing a tractor accident during training maneuvers in Alaska.   

In a March 2009 VA PTSD examination report, the Veteran discussed multiple traumatic in-service stressors noted above.  After he described being captured and tortured for 12 days while in Vietnam working as a liaison with the Republic of Korea Army, the examiner indicated that there appeared to be sufficient information for verifying his combat experiences and more than sufficient information was gathered clinically to demonstrate a nexus between his PTSD disorder symptoms and his military experiences.  The examiner listed an Axis I diagnoses of chronic PTSD and recurrent, severe major depression disorder as well as noted Axis IV diagnoses of exposure to war, chronic unemployment, social isolation, problems related to primary support group, and health problems.  The examiner indicated that the Veteran's clinical presentation was consistent with a diagnosis of PTSD.  It was noted that the Veteran's symptoms of PTSD were more likely than not caused by the numerous traumatic experiences he had during his military career.  The examiner further opined that major depression disorder was more likely than not attributable to the Veteran's PTSD.   

A February 2010 memorandum from the RO showed a formal finding on a lack of information to verify stressors in connection to his PTSD claim.  Absent any further pertinent information from the Veteran, the RO indicated that attempts to verify his present stressor statements would be futile. 

In an undated affidavit, a private psychiatrist, R. C., M. D., indicated that the Veteran suffered from a mental disorder commonly known as PTSD which was previously commonly called combat stress.  It was noted that the Veteran sustained mental injuries in the course of his military service in Southeast Asia and Alaska from 1967 to 1970. 

Despite diligent efforts by the RO/AMC, the only stressor that has been established or verified as credible was the Veteran's involvement in a tractor accident during training maneuvers in 1969 while he was stationed in Alaska.  He reported that an unmanned tractor ran over the tent he was sleeping in with other servicemen, that he sustained relatively minor injuries, and that he witnessed as well as cleaned up after the grisly deaths of three members of his unit.  While records did not show the Veteran was inside the tent during the accident, the RO considered his stressor verified as he was a part of the unit that suffered three fatalities during the Caterpillar tractor accident in 1969 and was stationed in the affected area at the time of the accident. 

In a June 2012 VA mental disorders examination report, the examiner indicated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria and that he did not have a diagnosed traumatic brain injury.  The examiner diagnosed moderate, recurrent major depressive disorder, anxiety disorder NOS, and personality disorder NOS and noted Axis IV diagnoses of legal, medical, financial, housing, and social/family.  After examining the Veteran and reviewing the claims file, the examiner opined that it appeared less likely than not that his depressive symptoms are the result of his military service.  The examiner further opined that it appeared as likely as not that his reported traumatic experiences in the military negatively contributed to, or at least have exacerbated, symptoms of anxiety.  

In multiple July 2012 addendum clarification statements, the VA examiner indicated that the Veteran did not provide information that would specifically indicate the presence of an anxiety disorder, or hoarding behaviors, prior to military service.  The examiner concluded that it was as likely as not that the Veteran's ability to successfully cope with anxious symptoms which arose in the midst of post-military work problems, housing problems, and legal problems, would have been diminished as a result of anxious associations he may make to his traumatic experiences in the military.  The extent to which there are increased disability manifestations/symptoms representing aggravation beyond normal progression during the Veteran's military service could not be stated without resulting to conjecture and mere speculation.  The examiner indicated that there was not clear evidence that the Veteran's anxiety disorder with features of hoarding existed prior to military services.  The examiner highlighted that clinical literature indicated that many individuals with past trauma encounters may be less emotionally resilient or adaptive in their response to future stressors.  She again opined that it was as likely as not that the Veteran's ability to successfully cope with anxious symptoms which arose in the midst of post-military work problems, housing problems, and legal problems, would have been diminished as a result of anxious associations he may make to his traumatic experiences in the military.  Quantifying the amount of exacerbation or progression of symptoms beyond the baseline of what initial anxiety may have developed in relationship to traumatic experiences in the military could not be provided without resorting to conjecture.  The examiner noted that the interrelationships among the Veteran's report Axis I and Axis II symptoms, military and post-military stressors, and other factors which have contributed to ineffective coping patterns, cannot be dissected or estimated without resorting to mere connective and speculation.

Based on the cumulative evidence discussed above, the Board finds that further development on this matter is warranted.   

In order for a VA examination to be considered adequate, the articulated reasoning must demonstrate that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The April 2009 and June 2012 VA medical examinations are inadequate for purposes of determining service connection.  The April 2009 VA examiner's opinion was clearly based on unverified stressor events reported by the Veteran.  In a conflicting medial opinion, the June 2012 VA examiner, despite including numerous clarification medical opinions, did not provide an adequate medical opinion addressing the proper standard of proof for this appeal. 

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012).  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261-263 (Nebeker, C.J., concurring in part and dissenting in part).  

The Veteran's psychiatric evaluation was marked as normal at entry into service.  After a detailed review of the evidence of record, to include the June 2012 VA examiner's extensive medical opinion, the Board does not find that clear and unmistakable evidence demonstrated that the injury or disease existed before service entry and was not aggravated by such service.  Consequently, the Board finds that the presumption of soundness at entry into service is not rebutted by the evidence of record.  In this case, the Board has determined that the presumption of soundness is for application, as there is evidence that an injury (here the verified stressor incident involving the tractor accident) was not noted upon entry to service but was incurred in service.  Thus, the outstanding question is whether there is a nexus or causal relationship between any currently diagnosed psychiatric disorder and the Veteran's in-service injury, his sole verified in-service stressor involving the tractor accident. 

"Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In order to satisfy VA's duty to assist and to resolve conflicting and inadequate findings, the Board must remand the appeal in order to afford the Veteran an additional VA medical examination to clarify the nature and etiology of his claimed acquired psychiatric disorder on appeal.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013).

The claims file also reflects that the Veteran has received VA medical treatment for his claimed acquired psychiatric disorder from the VAMC in St. Louis, Missouri. While the September 2012 supplemental statement of the case (SSOC) showed that evidence included records from the Compensation and Pension Record Interchange (CAPRI) dated from February 2008 to May 2012, the claims file and Virtual VA file only included treatment records from the St. Louis VAMC dated up to March 2009.  Based on the foregoing, all pertinent records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

During his March 2009 VA examination report, the Veteran also identified numerous private providers that he received mental health treatment from since service.  While there are private treatment records on file, it is unclear if all relevant private treatment reports are of record.  38 C.F.R. § 3.159(c) (2013). 

Finally, in a September 2012 rating decision, the RO denied reopening the Veteran's claim for entitlement to service connection for diabetes mellitus, indicating that new and material evidence not been received.  In a September 2013 NOD contained in the record before the Board, the Veteran's representative forward a statement from the Veteran's daughter that signaled the Veteran's intention to appeal the September 2012 rating decision.  It was indicated that the Veteran felt he was entitled to service connection for diabetes mellitus.  When there has been an adjudication of a claim and a NOD as to its denial, the claimant is entitled to a SOC.  See 38 C.F.R. § 19.26.  Thus, a remand for issuance of an SOC on the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for diabetes mellitus is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to service connection for an acquired psychiatric disorder.  Based on his response, the RO/AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources (to include multiple private treatment providers identified in the March 2009 VA examination report).  If, after making reasonable efforts to obtain this information the RO/AMC is unable to secure any of the identified records, the RO/AMC must notify the Veteran and his representative and (a) identify the information the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain that information; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

Regardless of the Veteran's response, the RO/AMC should obtain all outstanding VA treatment records pertaining to the Veteran's claimed acquired psychiatric disorder (to include those from the St. Louis VAMC dated from March 2009 to the present) and associate the records with the Veteran's claims file.

2.  The Veteran also should be afforded a VA examination by an examiner (preferably a psychiatrist) with sufficient expertise to determine the nature and etiology of any diagnosed acquired psychiatric disorder.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the evidence of record, the examination findings, and with consideration of the Veteran's statements, the examiner must render a diagnosis for any psychiatric disorder found.  In so doing, the examiner must specifically comment upon the various psychiatric diagnoses of PTSD, anxiety disorder, major depression disorder, and psychotic disorder NOS in VA treatment notes, as well as diagnoses listed in the March 2009 and June 2012 VA examination reports.  

The examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disorder is casually related to his period of active service, specifically to his verified in-service tractor accident stressor event.  If the diagnosis of PTSD is deemed appropriate, the examiner must specify whether there is a link between the current symptomatology and sole verified in-service stressor (the tractor accident) established by the record.  

If your opinion is that it is MORE likely that the current acquired psychiatric disorder is the result of some cause or factor other than the tractor accident during service, please provide a reason for your opinion by pointing to evidence in the record and/or providing medical information about the condition itself that has persuaded you that the current acquired psychiatric disorder is MORE likely the result of a cause or factor other than the tractor accident stressor during active duty.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Thereafter, the AMC must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examination to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completion of the above and any additional development deemed necessary, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the September 2012 SSOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

6.  Thereafter, an SOC, containing all applicable laws and regulations, on the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for diabetes mellitus must be issued.  Manlincon, 12 Vet. App. 238.  The Veteran and his representative should be advised of the time period in which to perfect his appeal.  If the Veteran's appeal as to this issue is perfected within the applicable time period, this matter should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


